 
EXHIBIT 10.27
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is made and entered into as of
January 1, 2011 (the “Effective Date”) by and between CytRx Corporation, a
Delaware corporation (“Employer”), and Benjamin S. Levin, an individual and
resident of the State of California (“Employee”).
 
WHEREAS, Employer desires to employ Employee, and Employee is willing to be
employed by Employer, on the terms set forth in this Agreement.
 
NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
 
1.           Employment.  Effective as of the Effective Date, Employer shall
continue to employ Employee, and Employee shall continue to serve, as Employer’s
General Counsel, Vice President – Legal Affairs and Corporate Secretary on the
terms set forth herein.
 
2.           Duties; Place of Employment.  Employee shall perform in a
professional and business-like manner, and to the best of his ability, the
duties described on Schedule 1 to this Agreement and such other duties as are
assigned to him from time to time by Employer’s President and Chief Executive
Officer.  Employee understands and agrees that his duties, title and authority
may be changed from time to time in the discretion of Employer’s President and
Chief Executive Officer.  Employee’s services hereunder shall be rendered at
Employer’s principal executive office, except for travel when and as required in
the performance of Employee’s duties hereunder.  Notwithstanding the foregoing,
Employer understands and agrees that Employee shall be entitled to render his
services hereunder from his home on Friday of each week except as required by
Employer in extraordinary circumstances.
 
3.           Time and Efforts.  Employee shall devote all of his business time,
efforts, attention and energies to Employer’s business and to discharge his
duties hereunder.
 
4.           Term.  The term (the “Term”) of Employee’s employment hereunder
shall commence on the Effective Date and shall expire on December 31, 2011,
unless sooner terminated in accordance with Section 6.  Neither Employer nor
Employee shall have any obligation to extend or renew this Agreement.  In the
event that Employer does not offer to extend or renew the Agreement, Employer
shall continue to pay Employee his salary as provided for in Section 5.1 during
the period commencing on the final date of the Term and ending on (a) June 30,
2012 or (b) the date of Employee’s re-employment with another employer,
whichever is earlier; provided that, as a condition to Employer’s obligations
under this sentence, Employee shall have executed and delivered to Employer a
Separation Agreement and General Release in the form attached hereto as
Exhibit A.  Employee shall notify Employer immediately in the event Employee
accepts such employment with another employer.
 

 
 
 

--------------------------------------------------------------------------------

 

5.           Compensation.  As the total consideration for Employee’s services
rendered hereunder, Employer shall pay or provide Employee the following
compensation and benefits:
 
5.1.           Salary.  Employee shall be entitled to receive an annual salary
of Three Hundred FortyThousand Dollars ($340,000), payable in accordance with
Employer’s normal payroll policies and procedures.
 
5.2.           Discretionary Bonus.  Employee also may be eligible for a bonus
from time to time for his services during the Term.  Employee’s eligibility to
receive a bonus, any determination to award Employee such a bonus and, if
awarded, the amount thereof shall be in Employer’s sole discretion.
 
5.3.           Expense Reimbursement.  Employer shall reimburse Employee for
reasonable and necessary business expenses incurred by Employee in connection
with the performance of Employee’s duties in accordance with Employer’s usual
practices and policies in effect from time to time.
 
5.4.           Vacation.  Employee shall be entitled to twenty business days of
vacation each year during the Term in accordance with Employer’s vacation policy
in effect from time to time.
 
5.5.           Tax Gross-Up.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Employee (i)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and (ii) would be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then the Employee’s benefits under this Agreement shall be
either: (x) delivered in full, or (y) delivered as to such lesser extent which
would result in no portion of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Employee on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.  Unless Employer and the Employee otherwise agree in
writing, any determination required under this Section 1 shall be made in
writing by Employer’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Employee and Employer for
all purposes.  For purposes of making the calculations required by this
Section 1, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  Employer and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 5.5.  Employer shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.5.
 
5.6.           Employee Benefits.  Employee shall be eligible to participate in
any medical insurance and other employee benefits made available by Employer to
all of its employees under its group plans and employment policies in effect
during the Term. Schedule 2 hereto sets forth a summary of such plans and
policies as currently in effect.  Employee acknowledges and agrees that, any
such plans or policies now or hereafter in effect may be modified or terminated
by Employer at any time in its discretion.
 

 
 

--------------------------------------------------------------------------------

 

 
5.7.           Payroll Taxes.  Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.
 
6.           Termination.  This Agreement may be terminated as set forth in this
Section 6.
 
6.1.           Termination by Employer for Cause.  Employer may terminate
Employee’s employment hereunder for “Cause” upon notice to Employee.  “Cause”
for this purpose shall mean any of the following:
 
(a)           Employee’s breach of any material term of this Agreement; provided
that the first occasion of any particular breach shall not constitute such Cause
unless Employee shall have previously received written notice from Employer
stating the nature of such breach and affording Employee at least ten days to
correct such breach;
 
(b)           Employee’s conviction of, or plea of guilty or nolo contendere to,
any misdemeanor, felony or other crime of moral turpitude;
 
(c)           Employee’s act of fraud or dishonesty injurious to Employer or its
reputation;
 
(d)           Employee’s continual failure or refusal to perform his material
duties as required under this Agreement after written notice from Employer
stating the nature of such failure or refusal and affording Employee at least
ten days to correct the same;
 
(e)           Employee’s act or omission that, in the reasonable determination
of Employer’s Board of Directors (or a Committee of the Board), indicates
alcohol or drug abuse by Employee; or
 
(f)           Employee’s act or personal conduct that, in the judgment of
Employer’s Board of Directors (or a Committee of the Board), gives rise to a
material risk of liability of Employee or Employer under federal or applicable
state law for discrimination, or sexual or other forms of harassment, or other
similar liabilities to subordinate employees.
 
Upon termination of Employee’s employment by Employer for Cause, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled only to payment, not later than three days after the date of
termination, of any accrued but unpaid salary and unused vacation as provided in
Sections 5.1 and 5.5 as of the date of such termination and any unpaid bonus
that may have been awarded Employee as provided in Section 5.2 prior to such
date.
 

 
 

--------------------------------------------------------------------------------

 

 
6.2.           Termination by Employer without Cause.  Employer may also
terminate Employee’s employment without Cause upon ten days notice to
Employee.  Upon termination of Employee’s employment by Employer without Cause,
all compensation and benefits to Employee hereunder shall cease and Employee
shall be entitled to (a) payment of (1) any accrued but unpaid salary and unused
vacation as of the date of such termination as required by California law, which
shall be due and payable upon the effective date of such termination, and (2) an
amount, which shall be due and payable within ten days following the effective
date of such termination, equal to six months’ salary as provided in
Section 5.1, and (b) continued participation, at Employer’s cost and expense,
for a period of six months following such termination, in any Employer-sponsored
group benefit plans in which Employee was participating as of the date of
termination, provided that, as a condition to Employer’s obligations under
Section 6.2(a)(2) and 6.2(b), Employee shall have executed and delivered to
Employer a Separation Agreement and General Release in the form attached hereto
as Exhibit A.
 
6.3.           Death or Disability.  Employee’s employment will terminate
automatically in the event of Employee’s death or upon notice from Employer in
event of his permanent disability.  Employee’s “permanent disability” shall have
the meaning ascribed to such term in any policy of disability insurance
maintained by Employer (or by Employee, as the case may be) with respect to
Employee or, if no such policy is then in effect, shall mean Employee’s
inability to fully perform his duties hereunder for any period of at least
75 consecutive days or for a total of 90 days, whether or not consecutive.  Upon
termination of Employee’s employment as aforesaid, all compensation and benefits
to Employee hereunder shall cease and Employer shall pay to the Employee’s heirs
or personal representatives, not later than ten days after the date of
termination, any accrued but unpaid salary and unused vacation as of the date of
such termination as required by California law.
 
7.           Confidentiality.  While this Agreement is in effect and for a
period of five years thereafter, Employee shall hold and keep secret and
confidential all “trade secrets” (within the meaning of applicable law) and
other confidential or proprietary information of Employer and shall use such
information only in the course of performing Employee’s duties hereunder;
provided, however, that with respect to trade secrets, Employee shall hold and
keep secret and confidential such trade secrets for so long as they remain trade
secrets under applicable law.  Employee shall maintain in trust all such trade
secrets or other confidential or proprietary information, as Employer’s
property, including, but not limited to, all documents concerning Employer’s
business, including Employee’s work papers, telephone directories, customer
information and notes, and any and all copies thereof in Employee’s possession
or under Employee’s control.  Upon the expiration or earlier termination of
Employee’s employment with Employer, or upon request by Employer, Employee shall
deliver to Employer all such documents belonging to Employer, including any and
all copies in Employee’s possession or under Employee’s control.
 

 
 

--------------------------------------------------------------------------------

 

8.           Equitable Remedies; Injunctive Relief.  Employee hereby
acknowledges and agrees that monetary damages are inadequate to fully compensate
Employer for the damages that would result from a breach or threatened breach of
Section 7 of this Agreement and, accordingly, that Employer shall be entitled to
equitable remedies, including, without limitation, specific performance,
temporary restraining orders, and preliminary injunctions and permanent
injunctions, to enforce such Section without the necessity of proving actual
damages in connection therewith.  This provision shall not, however, diminish
Employer’s right to claim and recover damages or enforce any other of its legal
or equitable rights or defenses.
 
9.           Indemnification; Insurance.  Employer and Employee acknowledge
that, as the General Counsel, Vice President – Legal Affairs and Corporate
Secretary of the Employer, Employee shall be a corporate officer of Employer
and, as such, Employee shall be entitled to indemnification to the full extent
provided by Employer to its officers, directors and agents under the Employer’s
Certificate of Incorporation and Bylaws as in effect as of the date of this
Agreement.  Employer shall maintain Employee as an additional insured under its
current policy of directors and officers liability insurance and shall use
commercially reasonable efforts to continue to insure Employee thereunder, or
under any replacement policies in effect from time to time, during the Term.
 
10.           Severable Provisions.  The provisions of this Agreement are
severable and if any one or more provisions is determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions, and any
partially unenforceable provisions to the extent enforceable, shall nevertheless
be binding and enforceable.
 
11.           Successors and Assigns.  This Agreement shall inure to the benefit
of and shall be binding upon Employer, its successors and assigns and Employee
and his heirs and representatives; provided, however, that neither party may
assign this Agreement without the prior written consent of the other party.
 
12.           Entire Agreement.  This Agreement contains the entire agreement of
the parties relating to the subject matter hereof, and the parties hereto have
made no agreements, representations or warranties relating to the subject matter
of this Agreement that are not set forth otherwise herein.  This Agreement
supersedes any and all prior or contemporaneous agreements, written or oral,
between Employee and Employer relating to the subject matter hereof.  Any such
prior or contemporaneous agreements are hereby terminated and of no further
effect, and Employee, by the execution hereof, agrees that any compensation
provided for under any such agreements is specifically superseded and replaced
by the provisions of this Agreement.
 
13.           Amendment.  No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto and unless such writing
is made by an executive officer of Employer (other than Employee).  The parties
hereto agree that in no event shall an oral modification of this Agreement be
enforceable or valid.
 

 
 

--------------------------------------------------------------------------------

 

14.           Governing Law.  This Agreement is and shall be governed and
construed in accordance with the laws of the State of California without giving
effect to California’s choice-of-law rules.
 
15.           Notice.  All notices and other communications under this Agreement
shall be in writing and mailed, telecopied (in case of notice to Employer only)
or delivered by hand or by a nationally recognized courier service guaranteeing
overnight delivery to a party at the following address (or to such other address
as such party may have specified by notice given to the other party pursuant to
this provision):
 
If to Employer:
 
CytRx Corporation
11726 San Vicente Boulevard, Suite 650
Los Angeles, California  90049
Facsimile:                  (310) 826-5529
Attention:                  Chief Executive Officer
 
If to Employee:
 
__________________
__________________
__________________
 

16.           Survival.  Sections 7 through 16, 18 and 19 shall survive the
expiration or termination of this Agreement.
 
17.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same agreement.  A counterpart executed and
transmitted by facsimile shall have the same force and effect as an originally
executed counterpart.
 
18.           Attorney’s Fees.  In any action or proceeding to construe or
enforce any provision of this Agreement the prevailing party shall be entitled
to recover its or his reasonable attorneys’ fees and other costs of suit (up to
a maximum of $15,000) in addition to any other recoveries.
 
19.           No Interpretation of Ambiguities Against Drafting Party.  This
Agreement has been negotiated at arm's length between persons knowledgeable in
the matters dealt with herein.  In addition, each party has been represented by
experienced and knowledgeable legal counsel.  Accordingly, the parties agree
that any rule of law, including, but not limited to, California Civil Code
Section 1654 or any other statutes, legal decisions, or common law principles of
similar effect, that would require interpretation of any ambiguities in this
Agreement against the party that has drafted it, is of no application and is
hereby expressly waived.  The provisions of this Agreement shall be interpreted
in a reasonable manner to effect the intentions of the parties hereto.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.
 

 
“EMPLOYER”
 
CytRx Corporation
 
 
By: /s/ STEVEN A.
KRIEGSMAN                                                               
Steven A. Kriegsman
Chief Executive Officer
 
 
“EMPLOYEE”
 
 
/s/ BENJAMIN S.
LEVIN                                                              
Benjamin S. Levin